Maddox Ungar Silberstein, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.maddoxungar.com January 24, 2008 CONSENT OF ACCOUNTANT Board of Directors Lans Holdings, Inc. Kuala Lumpur To Whom It May Concern: Maddox Ungar Silberstein, PLLC hereby consents to the use in the Form SB-2/A, Registration Statement under the Securities Act of 1933, filed by Lans Holdings, Inc. of our report dated December 9, 2007, relating to the financial statements of Lans Holdings, Inc., a Nevada Corporation, for the period ending November 30, 2007. Sincerely, /s/ Maddox Ungar Silberstein, PLLC Maddox Ungar Silberstein, PLLC
